People v Corbett (2020 NY Slip Op 04485)





People v Corbett


2020 NY Slip Op 04485


Decided on August 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2018-05533
 (Ind. No. 821/17)

[*1]The People of the State of New York, respondent,
vEliezar Corbett, appellant.


Janet E. Sabel, New York, NY (Kristina Schwarz of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Diane Eisner of counsel; Marielle Burnett on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (ShawnDya L. Simpson, J.), rendered November 8, 2017, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant validly waived his right to appeal (see People v Sanders, 25 NY3d 337; People v Ramos, 7 NY3d 737; People v Marine, 176 AD3d 869). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the period of postrelease supervision imposed was excessive (see People v Lopez, 6 NY3d 248, 255; People v Cohen, 178 AD3d 719).
The defendant's contentions regarding four final orders of protection issued against him at the time of sentencing are unpreserved for appellate review (see People v Nieves, 2 NY3d 310, 315; People v David G., 176 AD3d 970; People v Rivera, 171 AD3d 1097, 1098; People v Carryl, 169 AD3d 818, 820), and we decline to review them in the exercise of our interest of justice jurisdiction.
BALKIN, J.P., COHEN, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court